Citation Nr: 1722506	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  08-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from December 3, 1969, to December 26, 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A December 2015 Board decision denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a July 2016 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision, and remanded the issue on appeal for further development.  

The Veteran testified before an undersigned Veterans Law Judge at the RO in March 2010.  In October 2014, the Veteran testified about the same issue before another undersigned Veterans Law Judge by videoconference.  Transcripts of those hearings are associated with the claims file.

A Veterans Law Judge who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals may be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  38 U.S.C.A. § 7102 (a) (West 2014).  Therefore, when a Veteran has had a hearing before two separate Veterans Law Judges addressing the same claim on appeal, a third Veterans Law Judge is assigned to participate in a panel decision with respect to that claim.  Accordingly, a third Veterans Law Judge has been assigned to participate in a panel in this case.

VA issued a March 2017 letter to the Veteran, asking whether he desired a third hearing.  A response received in the same month indicated that the Veteran waived the right to have a hearing before the third Veterans Law Judge assigned to this decision.  Consequently, the Board will proceed to adjudicate this claim.


REMAND

In a March 2012 Remand, the Board requested that that the Veteran be scheduled for an examination so that a VA examiner could provide an opinion as to whether the evidence indicated that that the Veteran's left leg disability clearly and unmistakably both preexisted service and was clearly and unmistakably not aggravated during service.  In an April 2012 VA medical examination report, a VA examiner wrote that the Veteran's left leg disability was less likely than not related to service.  However, in explaining that opinion, the examiner wrote that the disability preexisted service and was not aggravated by service.  The examiner did not state whether the evidence was clear and unmistakable that the Veteran's disability both preexisted service and was not aggravated during service.  As the April 2012 VA medical examiner did not comply with the terms of the March 2012 Remand, an additional remand is necessary to schedule the Veteran for an additional examination to obtain a medical opinion in compliance with the Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the Veteran's left leg disability.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Schedule the Veteran for a VA examination with a qualified examiner, to determine the etiology of the claimed left leg disability.  The examiner must review the record and should note that review in the report.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record, review, and examination results, the examiner is requested to opine as to the following:

(a)  Was the Veteran's preexisting left leg disability aggravated (permanently increased in severity beyond the natural progress of the disorder) to any degree during active service?

(b)  If the examiner determines that a left leg disability was aggravated during service, the examiner is asked to clarify whether that aggravation clearly and unmistakably represents a permanent worsening of the underlying pathology due to service or represents a temporary or intermittent flare-up resulting from service?  The examiner is asked to clarify whether any aggravation during service, if found, was due to the natural progression of the disorder?

(c)  If the examiner concludes that the preexisting left leg disability was not aggravated during service to any degree, the examiner should explain whether the evidence supporting that conclusion is clear and unmistakable (undebatable).

(d)  It is essential that the examiner offer a detailed explanation for all conclusions and opinions reached supported by specific references to evidence or record, to include the service and post-service medical records, and the Veteran's lay assertions.  In particular, the examiner is requested to specifically address the Veteran's pre-service Job Corps records documenting a pre-service left leg injury; the service medical records; the post-service private records documenting a 1974 surgery; and the Veteran's statements regarding the pain he experienced during and after service.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
                  T. REYNOLDS		     HARVEY P. ROBERTS
	              Veterans Law Judge                                      Veterans Law Judge
         Board of Veterans' Appeals                           Board of Veterans' Appeals



________________________________
JOHN Z. JONES
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

